DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending for examination.  Claim 1 is an independent claim.
	This Office Action is Non-Final.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claim 1 with functional language italicized and generic placeholder and linking phrase in bold for claim 1:

1. An artificial intelligence (AI)-based cloud computing safety monitoring system, comprising a big data acquisition end, a server, and a cloud computing module, wherein 
the system further comprises a communications module and an Al module, an output end of the big data acquisition end is connected to an input end of the server, an output end of the server is connected to an input end of the cloud computing module, a data transmission interface of the cloud computing module is connected to a transmission interface of the communications module, and the transmission interface of the communications module is connected to a transmission interface of the AI module;
the Al module comprises an input end, a processor, an output end, and an Al analysis module, an output interface of the input end is connected to an input interface of the processor through a data cable, an output interface of the processor is connected to the output end through a data cable, and a transmission interface of the processor is connected to the Al analysis module through a data cable; 
the big data acquisition end acquires data information and outputs the data information to the server, the server outputs the data information to the cloud computing module, and the cloud computing module performs preliminary recognition processing on the data information; 
the cloud computing module outputs the data information to the AI module through the communications module, and the Al module analyzes the data information and obtains content of the data information; 
the data information is input from the input end, and the processor and the AI analysis module analyze and process the data information and output an analysis and processing result to the cloud computing module through the communications module; and 
a storage module is disposed in the cloud computing module, the storage module stores basic data, analyzed and processed data information is compared with the basic data to obtain a comparison result, and an alarm is raised if the comparison result is incorrect, or no alarm is raised if the comparison result is correct.  

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the specification that describe the corresponding structure that performs the claimed functions for claim 1 is paragraphs [0006], [0022]-[0024], [0027], [0038].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The use of the terms WI-FI, BLUETOOTH, GPRS, and ZIGBEE in paragraphs [0013] and [0035], which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1, line 20 recites “the data information is input from the input end” which is unclear how data information is input from input end?   For purposes of this Office Action, the Examiner will interpret as “the data information is output from the input end”.  Appropriate correction is required.
Claims 2-7 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.

Claim 4 is objected to because of the following informalities:  use of the terms WI-FI, BLUETOOTH, GPRS, and ZIGBEE in this claim, which are trade names or marks used in commerce, should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 3 recites the limitation “the system” that lacks antecedent basis.  Appropriate correction is required. 
Claim 1, line 10, line 20 recites the limitation “the input end”, this limitation is indefinite and unclear as to if it refers to “an input end” in line 4, line 5 or line 9?  Appropriate correction is required.
Claim 1, line 11 recites the limitation “the output end”, this limitation is indefinite and unclear as to if it refers to “an output end” in line 3, line 4 or line 9?  Appropriate correction is required.
Claims 2-7 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 5, line 2 recites the limitation “the system” that lacks antecedent basis.  Appropriate correction is required. 
Claim 5, lines 2-3 recites the limitation “the output end of artificial intelligence module”, this limitation is indefinite and unclear as to if it refers to “an output end” in claim 1, line 3, line 4, or line 9.  It is also unclear if in claim 5 “artificial intelligence module” is a new artificial intelligence module or AI module of claim 1, line 3?  Appropriate correction is required.
Claim 6, line 2 recites the limitation “the system” that lacks antecedent basis.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang Xin (Chinese Patent Publication No. CN110852306A), hereinafter Xin.
Regarding claim 1, Xin teaches:
an artificial intelligence (AI)-based cloud computing safety monitoring system (Xin, Abstract, Fig. 1, Pg. 2, paragraph 7), 
comprising a big data acquisition end, a server, and a cloud computing module (Applicant’s specification in paragraph [0022] recites big data acquisition end can be video image data acquisition end, Xin in Abstract, Fig. 1, Pg. 3 last paragraph, Pg. 4 first paragraph teaches acquisition end, server and cloud computing module), wherein 
the system further comprises a communications module and an Al module (Xin, Abstract, Fig. 1, Pg. 3 last paragraph, Pg. 4 first paragraph),
an output end of the big data acquisition end is connected to an input end of the server, an output end of the server is connected to an input end of the cloud computing module, a data transmission interface of the cloud computing module is connected to a transmission interface of the communications module, and the transmission interface of the communications module is connected to a transmission interface of the AI module (Xin, Abstract, Fig. 1 shows connections, Pg. 3 last paragraph);
the Al module comprises an input end, a processor, an output end, and an Al analysis module, an output interface of the input end is connected to an input interface of the processor through a data cable, an output interface of the processor is connected to the output end through a data cable, and a transmission interface of the processor is connected to the Al analysis module through a data cable (Xin, Fig. 2, Pg. 4, paragraph 3); 
the big data acquisition end acquires data information and outputs the data information to the server, the server outputs the data information to the cloud computing module, and the cloud computing module performs preliminary recognition processing on the data information (Xin, Fig. 1, Pg. 4, paragraph 4); 
the cloud computing module outputs the data information to the AI module through the communications module, and the Al module analyzes the data information and obtains content of the data information (Xin, Fig. 1, Pg. 4, paragraph 5); 
the data information is input from the input end, and the processor and the AI analysis module analyze and process the data information and output an analysis and processing result to the cloud computing module through the communications module (Xin, Fig. 2, Pg. 4, paragraph 6); and 
a storage module is disposed in the cloud computing module, the storage module stores basic data (Xin, Fig. 1, Pg. 4, paragraphs 4-6, information and data is sent to cloud computing module and stored in storage device.  Cloud computing systems include storage devices that store data.), 
analyzed and processed data information is compared with the basic data to obtain a comparison result, and an alarm is raised if the comparison result is incorrect, or no alarm is raised if the comparison result is correct (Xin, Fig. 1, Pg. 4, paragraph 6, Abstract teaches alarm. Pg. 5, paragraphs 6-7 teach comparison and alarm turned on or off based on this comparison).  

Regarding dependent claim 2, Xin teaches wherein the big data acquisition end, the server, the cloud computing module, the communications module, and the Al module are connected through wired transmission or wireless transmission (Xin, Pg. 4, last paragraph).  
  

Regarding dependent claim 3, Xin teaches wherein the big data acquisition end, the server, the cloud computing module, the communications module, and the Al module are connected through wireless transmission (Xin, Pg. 5, first paragraph on top of page). 

Regarding dependent claim 4, Xin teaches wherein one or several of a Wi-Fi transmission protocol, a Bluetooth transmission protocol, a GPRS transmission protocol, or a ZigBee transmission protocol are used for wireless transmission (Xin, Pg. 5, paragraph 2).

Regarding dependent claim 5, Xin teaches wherein the system further comprises an alarm module, and the alarm module is connected to the output end of artificial intelligence module through a data cable (Xin, Pg. 5, paragraph 3).

Regarding dependent claim 6, Xin teaches wherein the system further comprises a remote monitoring terminal, and a data transmission connection is established between the remote monitoring terminal and the communications module (Xin, Pg. 5, paragraph 4).

Regarding dependent claim 7, Xin teaches wherein the alarm module is a light alarm or a loudspeaker alarm (Xin, Pg. 5, paragraph 5).  
 
Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Song Ruihua (Chinese Patent Publication No. CN110928921A) teaches a big data acquisition and analysis system, which belongs to the technical field of big data and comprises an acquisition end, a server, a communication module, a cloud computing platform and a display end, wherein the output end of the acquisition end is connected with the input end of the server, the display end of the output end of the server is connected, the data transmission end of the server is connected with the communication module, and the communication module is connected with the cloud computing platform; the acquisition end is used for acquiring data information of an object, acquiring the information of the object to be tested and outputting and uploading the acquired data information to the server.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/INDRANIL CHOWDHURY/           Examiner, Art Unit 2114                                                                                                                                                                                             
/MATTHEW M KIM/           Supervisory Patent Examiner, Art Unit 2114